DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant’s election of groups V and C shown in Figures 19-23 and 26a in the reply filed on 06/06/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 7-12 and 22 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/06/2022.
It is noted that Applicant did not argue regarding which claims are readable upon the elected invention, but in the remarks included with the amendment Applicant treats claims 10 and 22 as part of the elected species.  However, claim 10 recites teeth that are not shown in the Figures 19-23 or 26a.  Claim 22 recites second and third buckles between the other ends of the first and second belts, respectively, and one of the frames.  This is not shown in the elected embodiments of Figures 19-23 and 26a.  Rather the elected embodiment V shows second and third buckles between the other ends of the first and second belts and the connecting rod.  In any case, claims 7-12 and 22 were withdrawn.  
However, these claims are rejoined, as set forth below.

Rejoinder of Withdrawn Claims
Claim 1 is allowable.  Claims 7-12 and 22, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an Allowable claim.  Pursuant to the procedures set forth in MPEP  § 821.04(a), the restriction requirement among inventions I-VI and inventions A-F, as set forth in the Office action mailed on 16 March 2022, is hereby withdrawn and claim 7-12 and 22 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.  In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP  § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in correspondence with on Brian Zhu on July 5th 2022.
The application has been amended as follows: 
In the Claims
Claim 1, line 2, “,” has been replaced by  --;--  ;
Claim 1, line 3,  --a--  has been inserted before “fastening”;
Claim 1, line 7,  --a respective--  has been inserted after “to”;
Claim 1, line 10,  --relative to a length of said connecting rod--  has been inserted after “angle”;
Claim 1, line 13,  --relative to the length of said connecting rod--  has been inserted after “angle”;
Claim 1, line 19, “to” has been deleted;
Claim 1, line 20, “to” has been deleted;
Claim 1, line 21,  --adapted to be--  has been inserted after “is”;
Claim 1, line 21,  --a back of--  has been inserted after “to”; 
Claim 1, line 21, “with” has been replaced by  --by--  ;
Claim 1, line 22, “using the back of the user,” has been deleted;
Claim 15, line 4,  --or an outer surface of another object--  has been inserted after “user”;
Claim 16, line 2, “an” has been replaced by  --the other--  ;
Claim 16, lines 2-3, “adapted to contact a human chest or a human abdomen” has been deleted;
Claim 18, line 2, “when” has been deleted; and
Claim 18, line 2, “adapted to contact” has been replaced by  --of--  .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: none of the prior art teaches or suggests the travel pillow, which has the first soft cushion and the second soft cushion rotatable about opposite ends of the connecting rod, and which in a folded state the first and second soft cushions sandwich the connecting rod and form a backrest cushion, together with all the other recited details now in the claims. 
US 2014/0033439 to Berhanu shows a pertinent travel support with cushioning on opposite members, respectively pivoted at opposing ends of a connecting rod, but Berhanu lacks showing the recited sandwiching.
US 2019/0246819 shows a pillow playset in which three sections are folded together to form a backrest pillow.  However, the first and second soft pillows are not configured to be rotated and locked at predetermined angles and to function to support a head relative to a torso of a user. 
US 2017/0188715 to Hill shows a body rest that has a connecting rod with respective articulating elements at respective ends of the connecting rod.  However, Hill does not have soft cushions on each of the articulating elements, where the articulating elements sandwich the connecting rod and form a backrest cushion.  
US 2015/0298589 to Zaouk,  US 8528978 to Purpua, and US 2017/0202378 to Scrimshaw also show pertinent travel supports, but also lack similar details of the soft cushions sandwiching a connecting rod.  
Thus, none of the prior art teaches or suggests all of the recited details of the claims as now recited in the claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID E. ALLRED
Primary Examiner
Art Unit 3636


/DAVID E ALLRED/Primary Examiner, Art Unit 3636